 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), AND HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION
OF THIS NOTE OR OF THE COMMON STOCK ISSUABLE UPON THE CONVERSION HEREOF MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE ACT.
 
CONVERTIBLE PROMISSORY NOTE
 
ETHOS ENVIRONMENTAL, INC.

 

$550,000  
January ____, 2009
     
San Diego, CA

 
For value received, Ethos Environmental, Inc., a Nevada corporation (the
“Company”), promises to pay to MKM Opportunity Master Fund, Limited, a Cayman
Islands corporation (the “Holder”), the principal sum of Five Hundred Fifty
Thousand Dollars ($550,000), together with interest as set forth herein. This
Note is subject to the following terms and conditions.
 
1. Maturity; Payment due upon Maturity; Default. Unless converted as provided in
Section 3, this Note will automatically mature and be due and payable on
September 30, 2009 (the “Maturity Date”).   The amount payable upon the maturity
of this Note shall be equal to five hundred fifty thousand dollars
($550,000).  Notwithstanding anything in the foregoing, the entire unpaid
principal sum of this Note shall become immediately due and payable upon an
“Event of Default”, which is: the insolvency of the Company, the failure of the
Company to pay interest as set forth in Section 2 hereof, the commission of any
act of bankruptcy by the Company, the execution by the Company of a general
assignment for the benefit of creditors, the filing by or against the Company of
a petition in bankruptcy or any petition for relief under the federal bankruptcy
act or the continuation of such petition without dismissal for a period of
ninety (90) days or more, or the appointment of a receiver or trustee to take
possession of the property or assets of the Company.
 
2. Interest.  Simple interest will accrue (on the basis of actual days elapsed
in a 360-day year of twelve 30-day months) at a rate equal to ten percent (10%)
per annum on the unpaid principal amount hereof beginning on January 1, 2009,
until paid in full or converted pursuant to Section 3, at which time the Company
promises to pay such interest (subject to the provisions of Section 3, if such
payment is in connection with a conversion of this Note).
 
3. Conversion.
 
(a)           Conversion.
 
(i)           Conversion on Maturity.  Should the Company not repay the Note in
full prior to the Maturity Date, the entire principal amount shall at the option
of the Holder be converted into shares of the Company’s common stock as of the
Maturity Date at a conversion rate of $0.25 per share or such other amount as
determined in accordance with Section 3(d) (such conversion rate, as adjusted,
being the “Conversion Price”).
 
(ii)           Conversion upon Event of Default.  Should there occur an Event of
Default as defined in Section 2, the Holder may in its sole discretion elect to
convert any portion of the principal amount into shares of the Company’s common
stock at Conversion Price.
 
(b)           Prepayment. The Company shall have the right to prepay the
principal due under this Note, in full, upon 10 days written notice to the
Holder.  During the 10 day notice period, the Holder shall have the right to
convert the entire principal amount of the Note into shares of the Company’s
common stock. Should the Holder elect to convert the entire principal due under
this Note such conversion shall be at the Conversion Price.
 
(c)     Mechanics and Effect of Conversion. Upon conversion of this Note
pursuant to this Section 3, the Holder shall surrender this Note at the
principal offices of the Company or any transfer agent of the Company. At its
expense, the Company will, as soon as practicable thereafter, issue and deliver
to such Holder a certificate or certificates for the number of shares to which
such Holder is entitled upon such conversion, together with any other securities
and property to which the Holder is entitled upon such conversion under the
terms of this Note, including a check payable to the Holder for any accrued
interest due. Upon conversion of this Note, the Company will be forever released
from all of its obligations and liabilities under this Note with regard to that
portion of the principal amount being converted including without limitation the
obligation to pay such portion of the principal amount and accrued interest.
 
 
1

--------------------------------------------------------------------------------

 
(d)           Weighted-Average Anti-Dilution Protection.
 
 
(i) Stock Dividends and Splits. If the Company, at any time while this Note is
outstanding: (A) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company
pursuant to this Note or the other securities issued or to be issued in this
transaction), (B) subdivides outstanding shares of Common Stock into a larger
number of shares, (C) combines (including by way of reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (D)
issues by reclassification of shares of the Common Stock any shares of capital
stock of the Company, then in each case the Conversion Price shall be multiplied
by a fraction of which the numerator shall be the number of shares of Common
Stock (excluding treasury shares, if any) outstanding immediately before such
event and of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event and the number of shares issuable upon
conversion of this Note shall be proportionately and equitably adjusted.  Any
adjustment made pursuant to this Section 3(d)(i) shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.
 
 
(ii) Subsequent Equity Sales. If at any time while this Note is outstanding the
Company shall offer, sell, grant any option to purchase or offer, sell or grant
any right to reprice its securities, or otherwise dispose of or issue (or
announce any offer, sale, grant or any option to purchase or other disposition)
any Common Stock or any securities of the Company or of any subsidiary of the
Company which would entitle the holder thereof to acquire at any time Common
Stock (hereinafter, “Common Stock Equivalents”), including without limitation,
any debt, preferred stock, rights, options, Notes or other instrument that is at
any time convertible into or exchangeable for or otherwise entitles the holder
thereof to receive Common Stock, entitling any Person to acquire shares of
Common Stock, at an effective price per share less than the Conversion Price
then in effect (such issuances collectively, a “Dilutive Issuance”), as adjusted
hereunder (if the holder of the Common Stock or Common Stock Equivalents so
issued shall at any time, whether by operation of purchase price adjustments,
reset provisions, floating conversion, exercise or exchange prices or otherwise,
or due to Notes, options or rights per share which is issued in connection with
such issuance, be entitled to receive shares of Common Stock at an effective
price per share which is less than the Conversion Price, such issuance shall be
deemed to have occurred for less than the Conversion Price in effect on such
date of the Dilutive Issuance), then, the Conversion Price shall be adjusted
pursuant to the following formula:
 
NP = OP x [OB + (AMT/OP)]
(OB+SI)
 
where
 
NP is the new Conversion Price;
 
OP is the Conversion Price in effect immediately prior to such adjustment;
 
OB is the number of shares of Common Stock outstanding prior to the Dilutive
Issuance;
 
AMT is the dollar amount of the Dilutive Issuance, and
 
SI is the number of shares of Common Stock issuable in the Dilutive Issuance.
 
The Company shall notify the Holder in writing, no later than the business day
following the issuance of any Common Stock or Common Stock Equivalents subject
to this section, indicating therein the applicable information required by the
formula above (such notice the “Dilutive Issuance Notice”).
 
 
2

--------------------------------------------------------------------------------

 
(iii)           Pro Rata Distributions.  If the Company, at any time during the
term of this Note, shall distribute to all holders of Common Stock evidences of
its indebtedness or assets (including cash and cash dividends) or rights or
Notes to subscribe for or purchase any security other than the Common Stock
(which shall be subject to Section 3(d)(ii) above), then in each such case the
Conversion Price shall be adjusted by multiplying the Conversion Price in effect
immediately prior to the record date fixed for determination of stockholders
entitled to receive such distribution by a fraction of which the denominator
shall be the Closing Price (defined below) determined as of the record date
mentioned above, and of which the numerator shall be such Closing Price on such
record date less the then per share fair market value at such record date of the
portion of such assets or evidence of indebtedness so distributed applicable to
one outstanding share of the Common Stock as determined by the Board of
Directors in good faith, or at the option of the Holder, by an independent
appraiser selected by the Holder. and reasonably acceptable to the Company.  In
either case the adjustments shall be described in a statement provided by the
Company to the Holder of the portion of assets or evidences of indebtedness so
distributed or such subscription rights applicable to one share of Common
Stock.  Such adjustment shall be made whenever any such distribution is made and
shall become effective immediately after the record date mentioned above.  At
the time of such adjustment, the number of shares of common stock issuable
following such adjustment shall be equitably and proportionally adjusted upward.
 
As used herein, “Closing Price”, shall mean the first of the following clauses
that applies:  (A) if, at the time of any such calculation, the Common Stock is
listed or quoted on the American Stock Exchange, or the New York Stock Exchange,
or the NASDAQ Market, the NASDAQ Capital Market or the Archipelago Exchange, the
Closing Price shall be the closing or last sale price reported for the last
business day immediately preceding the date of any such calculation; (B) if, at
the time of any such calculation, the Common Stock is quoted on the OTC Bulletin
Board or listed in the “Pink Sheets” published by the National Quotation Bureau
Inc. or a similar agency or organization succeeding to its function or reporting
prices, the Closing Price shall be the average of the high closing bid and low
ask prices reported for the last five (5) trading days immediately preceding the
date of any such calculation, or (C) in all other cases, the Closing Price of a
share of Common Stock shall be the price determined by an independent appraiser
selected in good faith by the Holder and reasonably acceptable to the Company.
 
(iv)           Adjustment for Reorganization, Consolidation, Merger, etc.  In
the event that the Company shall (A) effect a reorganization, (B) consolidate
with or merge into any other entity or (C) transfer all or substantially all of
its properties or assets to any other entity under any plan or arrangement
contemplating the dissolution of the Company, then, in each such case, as a
condition precedent to the consummation of such a transaction, proper and
adequate provision shall be made whereby the Holder of this Note, on the
conversion hereof as provided in this Section 3, at any time after the
consummation of any such reorganization, consolidation or merger or the
effective date of any such dissolution, shall receive in lieu of the shares of
Common Stock issuable on such conversion immediately prior to any such
consummation or effective date, the stock and other securities and property
(including cash) to which such Holder would have been entitled to receive upon
any such consummation or dissolution if the Holder had so converted this Note
immediately prior to such consummation or dissolution.
 
(v) Certificate as to Adjustments.  The computation of any adjustments described
in this Section shall be the sole responsibility of the Company, which shall
expeditiously prepare and mail to the Holder a notice setting forth the nature
of any necessary adjustment together with the basis thereof and the calculations
therefor.  The Company shall immediately notify the Holder of any information
which bears on any of the events referenced in this Section 3 and which may have
an effect on the conversion of this Note.  If the Company issues a variable rate
security, the Company shall be deemed to have issued Common Stock or Common
Stock Equivalents at the lowest possible conversion or exercise price at which
such securities may be converted or exercised in the case of a Variable Rate
Transaction (as defined below).
 
As used herein, the term “Variable Rate Transaction” shall mean a transaction in
which the Company issues or sells (i) any debt or equity securities that are
convertible into, exchangeable or exercisable for, or include the right to
receive additional shares of Common Stock either (A) at a conversion, exercise
or exchange rate or other price that is based upon and/or varies with the
trading prices of or quotations for the shares of Common Stock at any time after
the initial issuance of such debt or equity securities, or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock (other than
pursuant to standard anti-dilution features) or (ii) enters into any agreement,
including, but not limited to, an equity line of credit, whereby the Company may
sell securities at a future determined price
 
(vi)           Calculations. All calculations under this Section 3 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 3 the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.
 
 
3

--------------------------------------------------------------------------------

 
(vii)           Voluntary Adjustment By Company. The Company may at any time
during the term of this Note reduce (but not increase) the then-current
Conversion Price, as the case may be, to any amount and for any period of time
deemed appropriate by the Board of Directors of the Company.
 
 
(viii)           Notice to Allow Conversion by Holder. If (A) the Company shall
declare a dividend (or any other distribution) on the Common Stock; or (B) the
Company shall declare a special nonrecurring cash dividend on or a redemption of
the Common Stock; or (C) the Company shall authorize the granting to all holders
of the Common Stock rights or Notes to subscribe for or purchase any shares of
capital stock of any class or of any rights; or (D) the approval of any
stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property; or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company; then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear upon the books and
records of the Company, at least 20 calendar days prior to the applicable record
or effective date hereinafter specified, a notice stating (y) the date on which
a survey of the holders of record is to be taken for the purpose of such
dividend, distribution, redemption, rights or Notes, or if a record is not to be
taken, the date as of which the holders of the Common Stock of record to be
entitled to such dividend, distributions, redemption, rights or Notes are to be
determined or (z) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided, that the
unintentional failure to mail such notice or any unintentional defect therein or
in the mailing thereof shall not affect the validity of the corporate action
required to be specified in such notice.  The Holder is entitled to convert this
Note during the 20-day period commencing on the date of such notice to the
effective date of the event triggering such notice.
 
(ix)  Excluded Events. Notwithstanding any other provision in this Section 3,
the Conversion Price shall not be adjusted by virtue of (a) the issuance of
capital stock to employees, consultants, officers or directors of the Company
for services and/or pursuant to stock purchase or stock option plans or
agreements approved by the Board (but not exceeding 20% of the Company's Common
Stock outstanding as of the date hereof for all such issuances in the
aggregate), (b) the issuance of securities to financial institutions, suppliers
or lessors in connection with commercial credit arrangements, equipment
financings or similar transactions in the ordinary course of business, or (c)
the repurchase of Common Stock shares from the Company's employees, consultants,
advisors, service providers, officers or Directors at such person's cost (or at
such other price as may be agreed to by the Company's Board of Directors).
 
(x)           Exercise Limitations. The Company shall not effect any conversion
of this Note, and Holder shall not have the right to convert any portion of this
Note, pursuant to Section 3 or otherwise, to the extent that after giving effect
to such issuance after exercise as set forth on the applicable Notice of
Exercise, the Holder (together with the Holder’s Affiliates, and any other
person or entity acting as a group together with the Holder or any of the
Holder’s Affiliates), would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below).  For purposes of the foregoing
sentence, the number of shares of Common Stock beneficially owned by the Holder
and its Affiliates shall include the number of shares of Common Stock issuable
upon conversion of this Note with respect to which such determination is being
made, but shall exclude the number of shares of Common Stock which would be
issuable upon (A) exercise of the remaining, non-converted portion of this Note
beneficially owned by the Holder or any of its Affiliates and (B) exercise or
conversion of unexercised or nonconverted portion of any other securities of the
Company (including, without limitation, any other  Common Stock Equivalents)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein beneficially owned by the Holder or any of its affiliates. 
Except as set forth in the preceding sentence, for purposes of this Section
3(d)(x), beneficial ownership shall be calculated in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder,
it being acknowledged by the Holder that the Company is not representing to the
Holder that such calculation is in compliance with Section 13(d) of the Exchange
Act and the Holder is solely responsible for any schedules required to be filed
in accordance therewith.   To the extent that the limitation contained in this
Section 3(d)(x) applies, the determination of whether this Note is convertible
(in relation to other securities owned by the Holder together with any
Affiliates) and of which portion of this Note is convertible shall be in the
sole discretion of the Holder, and the submission of a Notice of Conversion
shall be deemed to be the Holder’s determination of whether this Note is
convertible (in relation to other securities owned by the Holder together with
any Affiliates) and of which portion of this Note is convertible, in each case
subject to the Beneficial Ownership Limitation, and the Company shall have no
obligation to verify or confirm the accuracy of such determination.   In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder.  For purposes of this Section 3(d)(x),
in determining the number of outstanding shares of Common Stock, a Holder may
rely on the number of outstanding shares of Common Stock as reflected in (x) the
Company’s most recent periodic or annual report, as the case may be, (y) a more
recent public announcement by the Company or (z) any other notice by the Company
or the Transfer Agent setting forth the number of shares of Common Stock
outstanding.  Upon the written or oral request of a Holder, the Company shall
within two Trading Days confirm orally and in writing to the Holder the number
of shares of Common Stock then outstanding.  In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Note, by
the Holder or its Affiliates since the date as of which such number of
outstanding shares of Common Stock was reported.  The “Beneficial Ownership
Limitation” shall be 9.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Note.  The provisions of this paragraph
shall be construed and implemented in a manner otherwise than in strict
conformity with the terms of this Section 3(d)(x) to correct this paragraph (or
any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Note.  Notwithstanding the forgoing, the Holder at its sole discretion, may
waive the Beneficial Ownership Limitation of 9.99% upon 61 days notice to the
Company.
 
 
4

--------------------------------------------------------------------------------

 
4. Payment. All payments shall be made in lawful money of the United States of
America at such place as the Holder hereof may from time to time designate in
writing to the Company. Payment shall be credited first to the accrued interest
then due and payable and the remainder applied to principal.
 
5. Transfer; Successors and Assigns. The terms and conditions of this Note shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Notwithstanding the foregoing, the Holder may not
assign, pledge, or otherwise transfer this Note without the prior written
consent of the Company. Subject to the preceding sentence, this Note may be
transferred only upon surrender of the original Note for registration of
transfer, duly endorsed, or accompanied by a duly executed written instrument of
transfer in form satisfactory to the Company. Thereupon, a new note for the same
principal amount and interest will be issued to, and registered in the name of,
the transferee. Interest and principal are payable only to the registered holder
of this Note.
 
6. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of California,
without regard to the principles of conflicts of law thereof.  Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Note (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of San Diego.  Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
City of Los San Diego for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law.  If either party shall commence an action
or proceeding to enforce any provisions of this Note, then the prevailing party
in such action or proceeding shall be reimbursed by the other party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or procequestions
concerning the construction, validity, enforcement and interpretation of this
Note.
 
7.  Notices. All notices and other communications in respect of this Note
(including, without limitation, any modifications of, or requests, waivers or
consents under, this Note) shall be given or made in writing (including, without
limitation, by facsimile) (a) in the case of the Company, at the “Address for
Notices” specified below its name on the signature page hereof and (b) in the
case of the Holder, at the address for such purpose as shall have been most
recently specified to the Company by the Holder; or, as to either the Company or
the Holder, at such other address as shall be designated by such party in a
notice to the other party.  Except as otherwise provided in this Note, all such
communications shall be deemed to have been duly given when transmitted by
facsimile or personally delivered or, in the case of a mailed notice, upon
receipt, in each case given or addressed as aforesaid.
 
8.  Amendments and Waivers. No provision of this Note may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Holder, or in the case of a waiver, by the party against whom
enforcement of any such waiver is sought.  No waiver of any default with respect
to any provision shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.
 
9.  Stockholders, Officers and Directors Not Liable. In no event shall any
stockholder, officer or director of the Company be liable for any amounts due or
payable pursuant to this Note.
 
10. Action to Collect on Note. If action is instituted to collect on this Note,
the Company promises to pay all costs and expenses, including reasonable
attorney’s fees, incurred in connection with such action.
 
11. Successors and Assigns.  All agreements of the Company in this Note shall
bind its successors and permitted assigns.  This Note shall inure to the benefit
of the Holder and its permitted successors and assigns.  The Company shall not
delegate any of its obligations hereunder without the prior written consent of
Holder.
 
12. Loss of Note. Upon receipt by the Company of evidence satisfactory to it of
the loss, theft, destruction or mutilation of this Note or any Note exchanged
for it, and indemnity reasonably satisfactory to the Company (in case of loss,
theft or destruction) or surrender and cancellation of such Note (in the case of
mutilation), the Company will make and deliver in lieu of such Note a new Note
of like tenor, at the Company’s expense.
 
[SIGNATURE PAGE FOLLOWS]
 
 
5

--------------------------------------------------------------------------------

 
COMPANY:
 
ETHOS ENVIRONMENTAL, INC.

 

By: ________________________       Corey P. Schlossmann, CEO    

 
Address & Fax for Notice:
6800 Gateway Park Drive
San Diego, Ca 92154
Fax: 619.575.9300
 
6

--------------------------------------------------------------------------------

 